Fourth Court of Appeals
                                        San Antonio, Texas
                                                June 23, 2021

                                           No. 04-21-00163-CV

                    IN RE INTERVENTIONAL PAIN MANAGEMENT, P.A.
                               on behalf of Tracy Hack, Relator

                                            Original Proceeding 1

                                                   ORDER

        The petition for writ of mandamus is DENIED.

        It is so ORDERED on June 23, 2021.



                                                                     _____________________________
                                                                     Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of June, 2021.

                                                                     _____________________________
                                                                     Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2019-CI-01372 pending in the 73rd Judicial District Court, Bexar County,
Texas, the Honorable David A. Canales presiding.